                                   Exhibit A


Case: 18-30919   Doc# 25-1   Filed: 12/07/18   Entered: 12/07/18 16:58:57   Page 1 of
                                          8
 1                                                EXHIBIT A-1

 2                                DOCUMENTS TO BE PRODUCED BY:

 3                                      Peter Ning and Jeffrey Woodman

 4            1.    All documents, communication, and electronically stored in your possession, custody,
 5   or control relating to the DEBTOR (the term "DEBTOR" means Sunrock Capital LLC and includes
 6   Sunrock Industries LLC).
 7            2.    All communication with Anshan (Andy) Li or any agent of his, including any attor-
 8   ney hired to represent the DEBTOR.
 9            3.    Documents sufficient to identify all creditors of the DEBTOR within the last two

10   years.
11            4.    Documents sufficient to identify all current debtors of the DEBTOR within the last
12   two years.
13            5.    Documents sufficient to identify all assets of the DEBTOR within the last two years.
14            6.    All of the DEBTOR's bank records, bank statements, and all other documents relating
15   to the DEBTOR's bank accounts.
16            7.    All financial information relating to the DEBTOR, including but not limited to tax re-
17   turns and financial statements.
18            8.    All documents relating to the transfer of funds between the DEBTOR and any person
19   or entity.
20

21

22

23

24

25

26

27

28


Case: 18-30919       Doc# 25-1         Filed: 12/07/18   Entered: 12/07/18 16:58:57    Page 2 of
                                                    8
 1                                              EXHIBIT A-2

2                                DOCUMENTS TO BE PRODUCED BY:

3                                  Kevin Huang, CPA and Rong Fu, CPA

 4            1.    All documents, communication, and electronically stored in your possession, custody,

 5   or control relating to the DEBTOR (the term "DEBTOR" means Sunrock Capital LLC and includes
 6   Sunrock Industries LLC).
 7            2.    All communication with Anshan (Andy) Li or any agent of his, including any attor-

 8   ney hired to represent Mr. Li or the DEBTOR.
 9            3.    To the extent not otherwise produced, all financial information relating to the
10   DEBTOR.
11            4.    To the extent not otherwise produced, all financial information relating to Vantage

12   Crown aka Vantage Crown Textile Co., Limited, and TA Home, Inc.

13            5.    Documents sufficient to identify all creditors of the DEBTOR within the last two
14   years.
15            6.    Documents sufficient to identify all creditors of Vantage Crown aka Vantage Crown
16   Textile Co., Limited and TA Home, Inc.
17            7.    Documents sufficient to identify all current debtors of the DEBTOR within the last
18   two years.
19            8.    Documents sufficient to identify all current debtors of Vantage Crown aka Vantage

20   Crown Textile Co. Limited, and TA Home, Inc.
21            9.    Documents sufficient to identify all assets of the DEBTOR within the last two years.
22            10.   Documents sufficient to identify all assets of Vantage Crown aka Vantage Crown

23   Textile Co., Limited and TA Home, Inc.
24            11.   All of the DEBTOR's bank records, bank statements, and all other documents relating

25   to the DEBTOR's bank accounts.
26            12.   All financial information relating to the DEBTOR, including but not limited to tax re-

27   turns and financial statements.
28            13.   All documents relating to the transfer of funds between the DEBTOR and any person


Case: 18-30919       Doc# 25-1     Filed: 12/07/18     Entered: 12/07/18 16:58:57       Page 3 of
                                                8
 1 or entity.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


Case: 18-30919   Doc# 25-1   Filed: 12/07/18   Entered: 12/07/18 16:58:57   Page 4 of
                                          8
 1                                                EXHIBIT A-3
 2                                DOCUMENTS TO BE PRODUCED BY:
 3                              Wendy (Junhua) Wang and Anshan (Andy) Li
 4           1.     All documents, communication, and electronically stored in your possession, custody,
 5   or control relating to the DEBTOR (the term "DEBTOR" means Sunrock Capital LLC and includes
 6   Sunrock Industries LLC).
 7           2.     Documents sufficient to identify all creditors of the DEBTOR, Vantage Crown aka
 8   Vantage Crown Textile Co., Limited and TA Home, Inc., and within the last two years.
 9           3.     Documents sufficient to identify all current debtors of the DEBTOR, Vantage Crown
10   aka Vantage Crown Textile Co., Limited, and TA Home, Inc. within the last two years.
11           4.     Documents sufficient to identify all assets of the DEBTOR, Vantage Crown aka Van-
12   tage Crown Textile Co., Limited, and TA Home, Inc. within the last two years.
13           5.     To the extent not otherwise produced, all financial information relating to the
14   DEBTOR, Vantage Crown aka Vantage Crown Textile Co., Limited, and TA Home, Inc.
15           6.     All of the DEBTOR's bank records, bank statements, and all other documents relating
16   to the DEBTOR's bank accounts.
17           7.     All financial information relating to the DEBTOR, including but not limited to tax re-
18   turns and financial statements.
19           8.     All documents relating to the transfer of funds between the DEBTOR and any person
20   or entity.
21

22

23

24

25

26

27

28


Case: 18-30919       Doc# 25-1         Filed: 12/07/18   Entered: 12/07/18 16:58:57      Page 5 of
                                                    8
 1                                               EXHIBIT A-4

 2                                DOCUMENTS TO BE PRODUCED BY:

 3                Wells Fargo Bank, CitiBank, Bank of America, N.A., and East West Bank
 4          1.       All signature cards for the ACCOUNTS (the term "ACCOUNTS" shall mean all ac-
 5   counts in the name of Sunrock Capital LLC [EIN: XX-XXXX423], including but not limited to Citi-
 6   bank account x6396, and all accounts in the name of Sunrock Industries LLC [EIN: XX-XXXX492],
 7   including but not limited to East West Bank account x6702).
 8          2.       Copies of all bank statements for the ACCOUNTS.
 9          3.       Copies of the front and back of all checks written on the ACCOUNTS.
10          14.      Copies of the front and back of all checks cashed to the ACCOUNTS.
11          15.      All information concerning any debit or credit to the ACCOUNTS.
12          16.      All documents, including electronically stored information, evidencing all debts or
13   credits to the ACCOUNTS.
14          17.      All wire information for all wires received into the ACCOUNTS, including but not
15   limited to wire transfer confirmations and authorizations.
16          18.      All wire information for all wires sent from the ACCOUNTS, including but not lim-
17   ited to wire transfer confirmations and authorizations.
18          19.      All communication with Sunrock Capital LLC, or any of its agents or officers, includ-
19   ing without limitation, Anshan (Andy) Li, Wendy (Junhua) Wang, and Peter Ning.
20          20.      All communication with Sunrock Industries LLC, or any of its agents or officers, in-
21   cluding without limitation, Anshan (Andy) Li and Wendy Wang.
22

23

24

25

26

27

28


Case: 18-30919        Doc# 25-1     Filed: 12/07/18    Entered: 12/07/18 16:58:57       Page 6 of
                                                 8
 1                                                EXHIBIT A-5

2                 DOCUMENTS TO BE PRODUCED/CATEGORIES FOR TESTIMONY:

3                               Amino Capital/ZPark Investment/ZPark Venture, LP

 4           1.      All documents relating to the DEBTOR (the "DEBTOR" shall mean any or all of the

 5   following: Sunrock Capital LLC, Li's Capital LLC, Sunrock Industries LLC, Anshan [Andy] Li).

 6           2.      All information concerning any debit or credit to any account maintained by YOU

 7   ("YOU" or "YOUR" shall mean the party responding to this subpoena) for the DEBTOR.

 8           3.      All documents, including electronically stored information, evidencing all debts or

 9   credits to any account maintained by YOU, or on YOUR behalf, for the DEBTOR, including com-

10   plete bank account numbers.

11           4.      All wire information for all wires received into to any account maintained by YOU,

12   or on YOUR behalf, for the DEBTOR.

13           5.      All wire information for all wires sent from any account maintained by YOU, or on

14   your behalf, for the DEBTOR.

15           6.      All communication with the DEBTOR or any representative of the DEBTOR, or any

16   of its agents or officers, including without limitation, Anshan (Andy) Li, Wendy (Junhua) Wang, and

17   Peter Ning.

18           7.       Documents sufficient to show the current and historic status of the DEBTOR's in-

19   vestment and any distributions made out of the DEBTOR's investment.

20

21

22

23

24

25

26

27

28

     182748\00001\78636029.v3
Case: 18-30919         Doc# 25-1       Filed: 12/07/18   Entered: 12/07/18 16:58:57     Page 7 of
                                                    8
 1                                             EXHIBIT A-6
 2                              DOCUMENTS TO BE PRODUCED BY:
 3                  Adrian Sawyer/Mr. Sawyer's Current Law Firm/Kerr Wagstaffe
 4           1.    All bank statements relating to the monthly salary that was/is paid to Andy Li through
 5   Sunrock Capital LLC, and/or Sunrock Industries LLC (collectively, Sunrock).
 6           2.    All documents relating to the monthly salary that was/is paid to Andy Li through Sun-
 7   rock.
 8           3.    All communication relating to the monthly salary that was/is paid to Andy Li through
 9   Sunrock.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


Case: 18-30919      Doc# 25-1     Filed: 12/07/18    Entered: 12/07/18 16:58:57       Page 8 of
                                               8
